


Exhibit 10(a)(xxxi)
COUSINS PROPERTIES INCORPORATED
2005 Restricted Stock Unit Plan
Restricted Stock Unit Certificate for 2014-2016 Performance Period




This Restricted Stock Unit Certificate evidences that on January 30, 2014
(“Grant Date”) the key employee named below (“Key Employee”) was awarded an
opportunity to receive restricted stock units (“RSUs”) pursuant to the Cousins
Properties Incorporated (“CPI”) 2005 Restricted Stock Unit Plan (the “Plan”).
The number of RSUs actually payable under this Certificate depends on the extent
to which CPI attains each of two separate performance goals for the Performance
Period and whether the service vesting condition is met, all as described in
more detail in this Certificate. The definitions set forth in the Plan are
incorporated in this Certificate, and these RSUs are subject to all of the terms
and conditions set forth in the Plan (to the extent such terms are not
inconsistent with the terms in the Certificate) and in this Certificate.
Terms and Conditions
1.
Name of Key Employee: ______________________________.

2.
Target Number of RSUs. Key Employee’s target number of RSUs payable based on
CPI’s attainment of the performance goals set forth on Exhibit A (“Exhibit A
RSUs”) is ____. Key Employee’s target number RSUs payable based on CPI’s
attainment of the performance goals set forth on Exhibit B (“Exhibit B RSUs) is
____. Key Employee will be paid based on a percentage of the target number
(ranging from 0% to 200%) as set forth on Exhibit A and/or Exhibit B, whichever
is applicable.

3.
Performance Period. The Performance Period is January 1, 2014 through December
31, 2016.

4.
Service Vesting Condition and Forfeiture. Except as set forth in § 8 of the Plan
if a Change in Control is consummated or as set forth in this § 4, Key Employee
will vest in the RSUs only if Key Employee remains continuously employed by CPI
through the third anniversary of the Grant Date. A transfer between or among CPI
or any Subsidiary, Parent or Affiliate of CPI shall not be treated as a
termination of employment with CPI. If Key Employee’s employment is terminated
for any reason except Retirement or death before the third anniversary of the
Grant Date, Key Employee shall automatically forfeit the RSUs in full regardless
of whether the performance goals on Exhibit A and/or Exhibit B are met. If Key
Employee’s employment terminates due to Retirement or death, Key Employee will
be deemed to have satisfied this service vesting condition but not the
performance goals set forth on Exhibit


1



--------------------------------------------------------------------------------



A and Exhibit B. For this purpose, “Retirement” shall mean Key Employee’s
termination of employment with CPI on or after the date (a) Key Employee has
attained age 60 and (b) Key Employee’s age (in whole years) plus Key Employee’s
whole years of employment measured since Key Employee’s most recent date of hire
(disregarding any partial year of employment) equal at least 65.
5.
Cash Dividends. If Key Employee becomes entitled to a payment for vested RSUs
under § 6 and a cash dividend (whether ordinary or extraordinary) has been paid
on a share of Stock during the Performance Period, CPI shall pay Key Employee a
dividend equivalent payment. The dividend equivalent payment will equal (a) the
total amount of cash dividends that would have been paid to Key Employee if the
vested RSUs payable under § 6 were actually shares of Stock held by Key Employee
during the Performance Period plus (b) any additional cash dividends that would
have been payable during the Performance Period if the cash dividends described
in § 5(a) were reinvested in Stock for the remainder of the Performance Period.
Any amounts payable under this § 5 shall be made at the same time and in the
same manner as the payment under § 6.

6.
Distribution of Payment Represented by RSUs. As soon as practical after the end
of the Performance Period, the Committee will determine the extent to which the
performance goals and the service vesting condition have been met and the number
of vested RSUs payable under this § 6 to Key Employee. The number of vested RSUs
shall equal the sum of the Exhibit A RSUs payable pursuant to Exhibit A plus the
Exhibit B RSUs payable pursuant to Exhibit B. Payment of vested RSUs shall be
made in a single payment in cash to Key Employee (or if Key Employee dies after
the RSUs vest and before payment is made, his Beneficiary) as soon as practical
(and no later than 90 calendar days) after the date the service vesting
condition is met. Notwithstanding the preceding sentence, for a Key Employee who
terminates employment due to Retirement or death, payment of vested RSUs shall
be paid no later than March 15, 2017. Any fractional RSUs shall be rounded down.
The value of each RSU for purposes of determining the cash payment is equal to
the Fair Market Value of one share of Stock on December 31, 2016. Although set
forth in more detail in the Plan, Fair Market Value generally means the average
of the closing price of a share of Stock on each trading day during the 30
calendar day period ending on the applicable valuation date. Any portion of the
RSUs that is not payable because the performance goals are not met shall
automatically be forfeited as of December 31, 2016 or, if earlier, the date Key
Employee’s employment terminates for reasons other than Retirement or death.

7.
Withholding. CPI shall have the right to take whatever action the Committee
directs to satisfy applicable federal, state and other withholding requirements.


2



--------------------------------------------------------------------------------



8.
Nontransferability and Status as Unsecured Creditor. Key Employee shall have no
right to transfer or otherwise assign Key Employee’s interest in any opportunity
to receive RSUs or the RSUs themselves. All payments pursuant to this
Certificate shall be made from the general assets of CPI, and any claim for
payment shall be the same as a claim of any general and unsecured creditor of
CPI.

9.
Employment and Termination. Nothing in this Certificate shall give Key Employee
the right to continue in employment with CPI or limit the right of CPI to
terminate Key Employee’s employment with or without cause at any time.

10.
    No Shareholder Rights. Key Employee shall have no rights as a shareholder of
CPI as a result of any opportunity or any payment arising under this
Certificate.

11.
Amendment and Termination. The Plan and this Certificate may be modified and/or
terminated as set forth in the Plan.

12.
Miscellaneous. This Certificate shall be governed by the laws of the State of
Georgia.

13.
Coordination with Plan. During the Performance Period, the RSUs subject to this
Certificate shall be treated the same as (a) outstanding Restricted Stock Units
solely for purposes of the adjustment provisions in § 7 of the Plan and (b)
outstanding Awards solely for purposes of the change in control provisions in
§ 8 of the Plan and the amendment provisions in § 9 of the Plan.

14.
Change in Control. For purposes of § 8 of the Plan, the target for the
performance goals (as used in such section) shall mean the performance goal that
results in 100% of the target number of RSUs being payable under § 6.

15.
Short-Term Deferral. Any payments under this Certificate are intended to comply
with the short-term deferral rule set forth in Treasury Regulation
§1.409A-(b)(4), and this Certificate shall be interpreted to effect such intent.


3



--------------------------------------------------------------------------------



16.
Clawback. CPI has the right to take any action which the Committee reasonably
determines is required for CPI to comply with the clawback provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act.



Cousins Properties Incorporated




By:    
Name:     






4



--------------------------------------------------------------------------------



EXHIBIT A


If Aggregate FFO is less than 60% of the Target FFO, no Exhibit A RSUs are
payable under § 6.


If Aggregate FFO is equal to 100% of the Target FFO, the actual number of
Exhibit A RSUs payable under § 6 will equal 100% of the target number of such
RSUs.


If Aggregate FFO is equal to or greater than 140% of the Target FFO, the actual
number of Exhibit A RSUs payable under § 6 will equal 200% of the target number
of such RSUs.


If Aggregate FFO falls between 60% and 100% or between 100% and 140% (but not at
the 60%, 100%, or 140% level) of Target FFO, the actual number of Exhibit A RSUs
payable under § 6 will be mathematically interpolated by the Committee, but in
no event will the number exceed 200% of the target number of such RSUs.


Notwithstanding the foregoing, the Committee may at any time, in its sole
discretion, remove or lower the performance goals described in this Exhibit A,
and may, in such manner that the Committee deems equitable under the
circumstances, exercise negative discretion to adjust downward any amount
otherwise payable hereunder.


For purposes of this Exhibit A, the following definitions shall apply:


(a)
“Aggregate FFO” shall mean the sum of the Company’s FFO for each calendar year
during the Performance Period.



(b)
“FFO” shall mean the per share funds from operations as reported in the
Company’s Annual Report on Form 10-K for the year ending December 31 of each
year in the Performance Period; provided, however, that the Committee may elect,
in its sole discretion, to exclude from this calculation any items which the
Committee deems to be non-recurring. Unless the Committee expressly determines
otherwise, which it may elect to do in its sole discretion, the exclusions
identified by the Committee from the FFO calculation used in connection with the
short term annual incentive compensation performance for a particular year shall
automatically be excluded from FFO for such year for purposes of the
calculations under this Exhibit A.



(c)
“Target FFO” shall mean $___ per common share.




5



--------------------------------------------------------------------------------



EXHIBIT B
If TSR is below the 25th percentile when compared to the total shareholder
return for the Performance Period (as reasonably determined by the Committee or
its delegate) of each of the Companies, no Exhibit B RSUs are payable under § 6.
If TSR is at the 25th percentile when compared to the total shareholder return
for the Performance Period (as reasonably determined by the Committee or its
delegate) of each of the Companies, the actual number of Exhibit B RSUs payable
under § 6 will equal 35% of the target number of such RSUs.
If TSR is at the 50th percentile when compared to the total shareholder return
for the Performance Period (as reasonably determined by the Committee or its
delegate) of each of the Companies, the actual number of Exhibit B RSUs payable
under § 6 will equal 100% of the target number of such RSUs.
If TSR is at or above the 75th percentile when compared to the total shareholder
return for the Performance Period (as reasonably determined by the Committee or
its delegate) of each of the Companies, the actual number of Exhibit B RSUs
payable under § 6 will equal 200% of the target number of such RSUs.
If TSR falls between the 25th and 50th percentiles or between the 50th and 75th
percentiles when compared to the total shareholder return for the Performance
Period of each of the Companies, but not at the 25th, 50th, or 75th percentile
levels, the actual number of Exhibit B RSUs payable under § 6 will be
mathematically interpolated by the Committee, but in no event will the number
exceed 200% of the target number of such RSUs.
In determining total shareholder return of each of the Companies, the Committee
(or its delegate) will use the same methodology used to compute TSR to the
extent practical, with the starting Fair Market Value being the average of the
closing price of a share on each trading day during the 30 calendar day period
ending on December 31, 2013, and the ending Fair Market Value being the average
of the closing price of a share on each trading day during the 30 calendar day
period ending on December 31, 2016.
Notwithstanding the foregoing, the Committee may at any time, in its sole
discretion, remove or lower the performance goals described in this Exhibit B,
and may, in such manner that the Committee deems equitable under the
circumstances, exercise negative discretion to adjust downward any amount
otherwise payable hereunder.
For purposes of this Exhibit B, the following definitions shall apply:
(a)    “Companies” shall mean all companies represented in the SNL US REIT
Office Index on January 2, 2014 (as set forth on Schedule 1 hereto) which remain
publicly traded on an established exchange for the entire Performance Period,

6



--------------------------------------------------------------------------------



except as described in this paragraph (a). For the avoidance of doubt, in
calculating the TSR percentile rank of CPI, CPI will be included with the
Companies.
“Companies” shall exclude a company which is acquired or completes a “going
private” transaction pursuant to Rule 13e-3 of the Securities Exchange Act of
1934 after January 2, 2014. “Companies” shall include a company which has filed
for bankruptcy protection in accordance with the U.S. Bankruptcy Code or is
otherwise involuntarily de-listed from an established exchange (other than as
the result of being acquired or completing a “going private” transaction) after
January 2, 2014, with such bankrupt or de-listed companies having a TSR
percentile ranking of 0%.
(b)    “TSR” shall mean total shareholder return on a share of Stock for the
Performance Period (generally appreciation in the Fair Market Value of a share
of Stock plus dividends treated as reinvested in Stock), as reasonably
determined by the Committee or its delegate.

7



--------------------------------------------------------------------------------





SCHEDULE 1


SNL US REIT Office Index
Component Companies as of January 2, 2014






Company
Trading Symbol
Alexandria Real Estate
ARE-US
BioMed Realty Trust Inc.
BMR-US
Boston Properties Inc.
BXP-US
Brandywine Realty Trust
BDN-US
Columbia Property Trust
CXP-US
CommonWealth REIT
CWH-US
Corporate Office Properties Trust
OFC-US
Cousins Properties Incorporated
CUZ-US
Douglas Emmett Inc.
DEI-US
Empire State Realty Trust Inc.
ESRT-US
First Potomac Realty Trust
FPO-US
Franklin Street Properties
FSP-US
Government Properties Incm Tr
GOV-US
Highwoods Properties Inc.
HIW-US
Hudson Pacific Properties Inc.
HPP-US
Kilroy Realty Corp.
KRC-US
Mack-Cali Realty Corp.
CLI-US
Parkway Properties Inc.
PKY-US
Piedmont Office Realty Trust
PDM-US
SL Green Realty Corp.
SLG-US
 
 






8

